DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because the term “dispenser of claim wherein ……..” is missing a reference number with regard to dependence to any one of the previous claims.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 11, “an orifice formed on the exterior surface of said vehicle body panel, said orifice being no taller than about 7 inches in height and no wider than about 7 inches in width; a fluid emitter mounting point; wherein said emitter is located substantially at said orifice” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to delete the term.
Claim 4 is recites the limitation "the leading edge” of the dispenser in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clair-Chalupka (US 2016/0362051).
Regarding claim 1, Clair-Chalupka discloses a dispenser (fig.7) comprising: a fluid container (104); an emitter ([0061], “spout nozzle” in fig.7), operable to release at least a portion of the contents from the fluid container upon activation ([0061]); and a connector (102), operable to secure said dispenser to a vehicle such that said dispenser is operable from the exterior of said vehicle (see alternative embodiment, dispenser on the side mirror of the vehicle, [0065]), emitting fluid outside ([0065]), of an occupant entrance to said vehicle.
 	Clair-Chalupka is silent in disclosing emitting fluid outside, within four feet of an occupant entrance to said vehicle. However, Clair-Chalupka teaches the dispenser can be placed on the exterior side mirror (see [0065]). Typically, such location of the dispenser on the side mirror is within 4 feet of an occupant entrance of a vehicle. Further, the location of the dispenser of Clair-Chalupka on the side mirror serves the same purposes of dispensing hand sanitizer on the outside of the vehicle entry similar to the applicant claimed invention. Therefore, it would have been prima facie obvious to modify Clair-Chalupka to obtain the invention as specified in claim 1 because applicant claimed invention does not provide a critical and or novel end result than what has been already cited by the prior art to Clair-Chalupka.
Regarding claim 2, Clair-Chalupka discloses a panel operable to seal an exterior casing of dispenser when said dispenser is not in use ([0065] via key and lock on the panel, see fig.7).
Regarding claim 3, Clair-Chalupka discloses a low-profile exterior casing (top and bottom cases on curved body of 100).
Regarding claim 6, Clair-Chalupka discloses said fluid container is a dispensing device contained within said dispenser (see 104 in fig.7).
Regarding claim 7, Clair-Chalupka discloses said fluid container is a replaceable reservoir ([0061], “replaceable reservoir”)
Regarding claim 8, Clair-Chalupka discloses said dispenser is set within a wind deflector (the exterior side mirror works as a wind deflector when setting the dispenser within the frame of the mirror).
Regarding claim 10, Clair-Chalupka discloses a vehicle ([0065]) comprising: at least one entrance ([0065], side mirror on doors); and a sanitizer dispenser (see fig.7 and [0065], “hand sanitizer”) mounted to the vehicle, the sanitizer dispenser comprising: a fluid container (104); an emitter (“spout nozzle” in fig.7), operable to release at least a portion of the contents from the fluid container upon activation ([0061]); and a connector, operable to secure said dispenser to the outside of a vehicle (via 102; see also [0065], “side-view mirror”). 
Clair-Chalupka is silent in disclosing said sanitizer dispenser mounted to the vehicle within four feet of said at least one entrance. However, Clair-Chalupka teaches the dispenser can be placed on the exterior side mirror (see [0065]). Typically, such location of the dispenser on the side mirror is within 4 feet of an occupant entrance of a vehicle. Further, the location of the dispenser of Clair-Chalupka on the side mirror serves the same purposes of dispensing hand sanitizer on the outside of the vehicle entry similar to the applicant claimed invention. Therefore, it would have been prima facie obvious to modify Clair-Chalupka to obtain the invention as specified in claim 10 because applicant claimed invention does not provide a critical and or novel end result than what has been already cited by the prior art to Clair-Chalupka.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clair-Chalupka (US 2016/0362051) in view of Gutierrez (US 2003/0116584).
Clair-Chalupka is silent in disclosing a reinforced wall at the leading edge of said dispenser. However, Gutierrez teaches the commonality of having a reinforced wall at the leading edge of said dispenser ([0069], door 19 of the dispenser 1 is insulated). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Gutierrez with regard to an insulated wall into the cover of Clair-Chalupka in order to prevent significant radiant heat on the device ([0020], see Gutierrez).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clair-Chalupka (US 2016/0362051) in view of Krishnan (US 2019/0068845).
Clair-Chalupka is silent in disclosing a leading face offset at an angle from the plane perpendicular to the axis of forward vehicle travel. However, Krishnan teaches the commonality of having a dispenser with a leading face offset at an angle from the plane perpendicular to the axis of forward vehicle travel (see the aerodynamic shape of 42 in fig.1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the exterior shape of the dispenser of Clair-Chalupka to an aerodynamic shape as thought by Krishnan, in order to protect the stability of the dispenser while driving.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clair-Chalupka (US 2016/0362051) in view of Venezia (US 2016/0280529).
 	Clair-Chalupka is silent in disclosing said dispenser is inset within a vehicle body panel. However, Venezia teaches the commonality of having a dispenser being inset within a vehicle body panel ([0014]; dispenser 104, see fig.2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the location of the dispenser of Clair-Chalupka from door panel to an interior wall as taught by Venezia in order to further secure the operation of the dispenser.
Allowable Subject Matter
 	Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Krishnan (US 2019/0068845). Regarding claim 1, Krishnan discloses a dispenser (fig.1-6) comprising: a fluid container (76); an emitter (84), operable to release at least a portion of the contents from the fluid container upon activation ([0036]); and a connector (48), operable to secure said dispenser to a vehicle such that said dispenser is operable from the exterior of said vehicle ([0023] and [0035]), emitting fluid outside (via 84), within four feet of an occupant entrance to said vehicle ([0022], housing 42 on the first exterior panel 34 of the door 38, typically location of 42 anywhere on a car door is less than 4 feet). It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754